Citation Nr: 0310672	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  98-17 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for loss of appetite, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to 
November 1995 which included service in Southwest Asia from 
September 1990 to March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  During the course of this appeal, 
the veteran's claim was transferred to the RO in Winston-
Salem, North Carolina pursuant to the veteran's change of 
address.

In June 2002, the veteran provided testimony in a personal 
hearing before the undersigned in Washington, D.C.  A 
transcript of that hearing is in the claims file.

In January 2003, the Board undertook additional development 
on the veteran's claim pursuant to 38 C.F.R. § 19.9(a)(2)).  
Additional evidence was obtained and the veteran notified of 
this evidence and given time to respond in a March 2003 
letter as required by 38 C.F.R. § 20.903.  The veteran 
responded with a written letter received at the Board in 
April 2003.  The Board now proceeds with the appeal.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The competent medical evidence does not show the presence 
of a chronic disability manifested by loss of appetite. 




CONCLUSION OF LAW

Loss of appetite was not incurred or aggravated in service or 
as a result of an undiagnosed illness.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran is claiming that he has loss of appetite.  The 
service medical records have been reviewed.  There is a 
Report of Medical Examination form dated August 1994, 
apparently filled out by the veteran, listing several 
complaints including loss of appetite.  There is no 
indication that this was reviewed by a physician and the 
report is unsigned.  Loss of appetite was not noted on his 
separation examination dated in May 1995.

In February 1996, the veteran was provided a VA general 
examination.  His digestive system was noted to be within 
normal limits and he made no complaint about his appetite.

In an August 1996 statement the veteran wrote that he was 
only eating once a day, then he got "the runs."  A letter 
from the veteran's parents noted that when they visited the 
veteran in August 1995 he seemed to have a problem with his 
eating.  His consumption was very little and his appetite was 
not there.  

In a March 1998 VA patient screening assessment, the veteran 
denied poor appetite.  He was identified as having no problem 
with his nutritional status.

In a July 1998 personal hearing before a hearing officer at 
the RO, the veteran testified that every time he ate he had a 
problem with diarrhea.  Regarding his loss of appetite, he 
explained that he was afraid to eat because he did not know 
if it would go right through him.  

In an August 1998 digestive conditions examination, the 
veteran complained of frequent bowel movements, some of 
diarrhea consistency, for more than two years which he 
believed to be related to his experience in the Gulf War.  He 
stated that in order to work, he tried to avoid eating and 
would eat only one meal during the day so he would not have 
the nuisance of going to the bathroom.  The diagnosis was 
history of frequent bowel movements with clinical diagnosis 
of irritable bowel syndrome, mild.

In a February 2001 VA stomach examination, the veteran 
related that he had learned to avoid food that stimulated his 
lower bowel.  The examiner noted that the veteran's weight 
was stable and he tended to gain weight.  He had no signs of 
anemia or illness and had experienced no loss of appetite at 
all.  The diagnosis was irritable bowel syndrome, mild.  

In a June 2002 personal hearing, the veteran testified he 
could not keep himself from going to the bathroom shortly 
after he ate.  As such, he would only eat once a day when he 
got home at night because he knew he would be near a 
bathroom.  

In December 2002, the veteran was provided another VA 
examination to determine if his claimed loss of appetite was 
due to a known diagnosis.  The examiner reviewed the claims 
file and the veteran's medical history, and gave the veteran 
a complete physical examination.  With regard to the claimed 
loss of appetite, he wrote:

There is no claimed loss of appetite and 
that is an error according to the 
veteran.  The reason he does not eat is 
because he will have propulsive diarrhea 
after any food intake at all.  He only 
eats one meal a day so he can eat that at 
home prepared by his wife . . . .  He 
does not eat when he drives . . . because 
he will have diarrhea in his underwear.

VCAA - The Duty to Inform and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The VCAA provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  

The veteran was informed of the provisions of the VCAA in a 
March 2001 letter.  He has been provided adequate notice as 
to the evidence needed to establish entitlement to service 
connection for loss of appetite.  The discussions in the 
rating decision, statement of the case (SOC), supplemental 
statements of the case (SSOC), and letters sent to the 
appellant, including the letter sent to the veteran in March 
2001 informed him of the information and evidence needed to 
substantiate his claim and complied with the VA's 
notification requirements.  VA must also inform the veteran 
which evidence VA will seek to provide and which evidence the 
veteran is to provide.  Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  This was accomplished in the March 2001 
letter.  VA has complied with all notification requirements.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  All relevant current records of treatment identified 
by the veteran have been obtained.  The veteran has been 
provided VA examinations in February 1996, August 1998, 
February 2001, and December 2002.  VA has afforded the 
veteran hearings both before a hearing officer at the RO in 
July 1998, and before the Board in Washington, D.C., in June 
2002.  In this case, the Board finds that VA has complied 
with the duty to assist and the duty to notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete the claim.

Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2002).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2002).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 C.F.R. § 3.317(a)(1)(i) (2002).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5) (2002).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders. 38 
C.F.R. § 3.317(b) (2002).


Analysis

The veteran does not have a chronic disability manifested by 
loss of appetite.  The medical evidence clearly shows that he 
has normal appetite, but that he chooses not to eat because 
the short term result is diarrhea.  Therefore, he only eats 
one meal a day at home.  The cause of his diarrhea is 
irritable bowel syndrome for which he is already service 
connected.  Although the veteran has pursued his claim as one 
of loss of appetite, he is more accurately claiming that his 
eating behavior has been changed due to his service connected 
irritable bowel syndrome.  He is not claiming loss of 
appetite, and the loss of appetite is not supported in the 
medical evidence.  

The Board notes the veteran's claims received recently in the 
March 2003 letter that the recent VA examination in December 
2002 was inadequate because there was a mistake in reporting 
the veteran's employment, and incomplete because it did not 
include the results of a recent colonoscopy performed in 
March 2003.  However, the veteran has not shown how either of 
these would make the examination inadequate where the 
question is whether or not the veteran has a chronic 
disability manifested by loss of appetite.  The examination 
was thorough, completely supported by the evidence, and 
uncontradicted by other medical evidence in the claims file.  
The Board finds the examination report is fully adequate for 
the purpose of making a medical determination that the 
veteran does not have what could reasonably be characterized 
as a clinically substantiated disability manifested by loss 
of appetite.

Without evidence of a current disability, there is nothing to 
service connect.  The existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131 (West 1991); see Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  

The Board has considered the veteran's statements; however, 
this is not competent evidence to show that he has a chronic 
disability manifested by loss of appetite.  In the 
regulations implementing the Veterans Claims Assistance Act 
of 2000 (VCAA of 2000), competent lay evidence is defined as 
any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a layperson.  38 C.F.R § 
3.159(a)(1)).  Further, competent medical evidence is defined 
as evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions.  38 C.F.R § 3.159(a)(2)).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
diagnosis of loss of appetite is beyond the range and scope 
of competent lay evidence contemplated by the applicable 
regulations and it is not shown that the veteran possesses 
the requisite education, training or experience to provide 
competent medical evidence.  As noted above, the competent 
medical evidence of record shows no current disability 
manifested as loss of appetite.  The preponderance of the 
evidence is against the claim, and because there is no 
approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2002).


ORDER

Service connection for loss of appetite, to include as due to 
an undiagnosed illness, is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

